department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n ---- -------------- contact person telephone number identification_number employer_identification_number number release date se t eo ra t1 date date uil legend b c d e f g h l m k s t v x y dear ------------------- this is in response to a letter dated date which requested rulings on the application of sec_501 sec_4941 sec_4942 sec_4945 and sec_507 of the internal_revenue_code to a proposed settlement agreement that involves among other things a transfer of title to b’s assets back to c’s estate b was created on april ------- and received a letter from the internal_revenue_service dated july ------- granting exempt status under sec_501 of the code and classification as a private_foundation under sec_509 b’s purpose is to provide scholarships to promising young adults with financial need b received all of its funding in july of ------- by a bequest from c after her death c left a gross_estate consisting principally of parcels of rental real_estate held in a revocable_trust named d based on the estate_tax_return filed for c’s estate these properties had a net fair_market_value of x on the date of c’s death under the terms of d as amended prior to c’s death the trustees of d were directed upon c’s death to distribute all property then held in d to b pursuant to this direction all the properties were transferred to b however the transfer was completed before c’s will was probated before any creditors had the opportunity to present claims and before any heirs had the opportunity to challenge c’s estate plan on august ------- several of c’s relatives filed an equity complaint with the e probate_court the claimants challenged i the validity of wills executed by c in ------- and ------- and or ii the validity of amendments c made to d in the months preceding her death and or iii the legality of the funding of d the suit also demanded that b transfer back to c’s estate all of the assets it had received from c’s estate the complaint alleged that the directors of b had exercised undue influence over c and coerced her into making the final revisions to her estate plan that left her estate to b and cut out her relatives as beneficiaries a temporary restraining order was issued by the e probate_court precluding b from taking any_action with respect to the property held by b and at a september ------- hearing a preliminary injunction was issued to the same effect in late september ------- b filed a motion seeking a relaxation of the preliminary injunction asserting that the property needed to be maintained and managed that rents had to be collected and bills paid and that the preliminary injunction paralyzed all of those actions after a hearing on the motion the court denied the motion but the court appointed f as a receiver of b pending resolution of the aforementioned claims under the terms of the court appointment the receiver was granted only limited powers relating to b’s operation pending outcome of the litigation such as the power to maintain rental real_estate held by b and to file relevant tax returns such powers do not include the power to make distributions in furtherance of b’s charitable purpose the limitation on the receiver’s powers applies to all of b’s assets including principal and income b appealed the preliminary injunction that appeal was denied despite the directors’ assertions and the filing of numerous pleadings motions and related documents with e probate_court and the appeals court thus as a result of the continuing litigation b has no access to its assets and has been unable to begin any charitable activity h has served as a director and treasurer of b and has served as co-trustee of d he has also acted as property manager for c’s real properties and as her personal assistant particularly in the year before her death he was not paid for those services due to the freezing of b’s assets and the subsequent transfer of the assets to the receiver because of the preliminary injunction b has made no qualifying distributions under sec_4942 of the code by order dated january ------- the e probate_court granted f as receiver of b authority to apply to the internal_revenue_service under sec_4942 of the code for approval of a contingent set-aside with respect to the minimum distributable_amount that is otherwise required to distributed under sec_4942 and to evidence the contingent set-aside through an entry on the books of b in the amount of y as a pledge for the calendar_year to be paid as a qualifying_distribution no later than the last day of the taxable_year in which the litigation is finally resolved the amount of the contingent set-aside was determined assuming that b ultimately would be entitled to retain all property that it has received to date that the plaintiffs would recover nothing and that b would not be required to make contributions towards payment of estate_taxes or administrative expenses of the estate the service granted its approval of the contingent set-aside for ------- on april ------- f as the receiver of b applied for approval to make a contingent set-aside on the same basis as the ------- set-aside in the amount of t for calendar_year ------- the service granted the request on january ------- f as the receiver of b applied for the approval to make a contingent set-aside on the same basis as the ------- set-aside in the amount of v for calendar_year ------- and the service currently has that request under consideration the lawsuit is a complicated matter that has involved hundreds of hours of attorney time and resulted in over pleadings and related documents being filed in different courts in the state of g in addition to the equitable proceedings initiated in the e probate_court the plaintiffs as well as other third parties have also initiated at least four separate probate proceedings concerning the administration of c’s estate other actions have also been initiated concerning the rightful ownership of a certain parcel of real_estate owned by c and a former employee has filed a complaint claiming that he is entitled to additional compensation from her estate and a monetary award from the individual directors for alleged emotional distress if all the cases proceed to trail it may be years before they are finally resolved the costs of additional litigation could severely deplete any benefit that b might ultimately receive at the termination of litigation furthermore although b has defended its claim to the estate assets vigorously and at this point it has prevailed in court proceedings there is no assurance that it would be successful at trial b believes it is in its best interest to settle the litigation before trial because a settlement will maximize the assets ultimately available for its charitable purposes and will end the freeze that is currently preventing it from carrying out any of its charitable purposes the e probate_court appointed an experienced mediator who also is a litigation attorney in g to engage the parties in settlement discussions the parties have undergone intense negotiations aided by the mediator for more than a year the extended duration of the settlement negotiations was due to the complex nature of the issues and the number of parties involved at this point the parties have reached a settlement that would allow these matters to be resolved without further litigation the settlement agreement has been agreed to by the g attorney_general and by a court- appointed guardian ad litem the g probate and family court has also approved the agreement this agreement includes the following key provisions which will also be reflected in the revision of c’s will all property in c’s estate will be sold an independent third party named in the agreement will be appointed as executor of c’s estate debts taxes and expenses of c’s estate will be paid including compensation to h in the amount of s for services rendered to c her estate and b a legacy to l in the amount of k and any remaining assets will be divided one-half to b and one-half to the plaintiffs the board_of directors of b voted to approve the portion of the agreement that provides for compensatory payments to h h recused himself from the vote and took no part in the discussions you have requested the following rulings entering into the settlement agreement and carrying out its terms will not adversely affect b’s exempt status under sec_501 of the code entering into the settlement agreement and carrying out its terms will not result in direct or indirect self-dealing transactions under sec_4941 of the code entering into the settlement agreement and carrying out its terms including the transfer of all contingent set-asides from b to the estate will not result in a failure to distribute income under sec_4942 of the code and b’s obligations under sec_4942 of the code to make qualifying distributions or to make contingent set-asides will not commence until b receives a distribution from the estate pursuant to the settlement agreement entering into the settlement agreement and carrying out its terms will not result in taxable_expenditures under sec_4945 of the code entering into the settlement agreement and carrying out its terms will not result in a taxable_termination of b’s status as a private_foundation under sec_507 of the code sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational scientific or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative or political activities sec_1_501_c_3_-1 of the income_tax regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if engages primarily in activities which accomplish one or more of the purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 of the code as referring to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes under sec_501 of the code unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_69_383 1969_2_cb_113 holds that the sec_501 tax exempt status of a hospital will not be jeopardized where after arm’s length negotiations it enters into an agreement with a hospital-based radiologist to compensate him on the basis of fixed percentage of the department’s income the rationale for the ruling is as follows the parties had negotiated the agreement on an arm’s length basis the radiologist had no control_over the hospital itself the amount of compensation was reasonable in terms of the responsibilities and activities assumed and further the amount was not excessive when compared to the amount received by other radiologists in comparable circumstances sec_4941 and sec_4941 of the code impose excise_taxes upon any act of self- dealing between a private_foundation and any of its disqualified persons the taxes are to be paid_by any disqualified_person other than a foundation_manager acting only as such who participates in the act of self-dealing sec_4941 and sec_4941 of the code impose excise_taxes on a foundation_manager who participates in an act of self-dealing between the private_foundation and a disqualified_person where the foundation_manager knows that such act is an act of self-dealing under sec_4941 sec_4946 of the code states that the term disqualified_person includes a foundation_manager within the meaning of subsection b sec_4946 of the code provides that the term foundation_manager means with respect to a private_foundation an officer director or trustee of the foundation or an individual having similar powers or responsibilities the family of a substantial_contributor is also a disqualified_person siblings or descendants of siblings only if more than of the beneficial interests are owned by disqualified persons sec_4941 of the code provides generally that the term self-dealing means any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person services rendered that are reasonably necessary to carrying out the charitable purposes of the foundation are not self-dealing sec_4941 of code provides payment of reasonable_compensation for personal sec_53_4946-1 of the regulations provides a member_of_the_family does not include sec_4946 of the code provides a substantial_contributor and a member of sec_4946 of the code provides an estate or a_trust is a disqualified_person sec_4941 of the code provides that self-dealing also means the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations provides that for purposes of sec_4941 of the code the term self-dealing includes any direct or indirect transaction described in sec_53_4941_d_-1 of the regulations sec_53_4941_d_-1 of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation’s interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vests under local law if the administrator or executor of an estate or trustee of a revocable_trust either a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 of the code the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation’s interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and with respect to transactions occurring after date the transaction either a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust sec_4942 and sec_4942 of the code impose taxes on any private_foundation that fails to make qualifying distributions of the entire distributable_amount for any taxable_year sum of the minimum_investment_return plus certain adjustments described in sub sec_4942 reduced by the sum of taxes paid under subtitle a and sec_4940 sec_4942 of the code defines the distributable amount’ for a taxable_year as the sec_4942 of the codes defines minimum_investment_return a sec_5 of the excess of a the aggregate fair_market_value of all assets of the foundation other than used or held for use directly in carrying out the foundation’s exempt_purpose over b the acquisition_indebtedness with respect to such assets sec_4945 and sec_4945 of the code impose excise_taxes to be paid_by a private_foundation that makes a taxable_expenditure as defined in sec_4945 sec_4945 and sec_4945 of the code impose excise_taxes to be paid_by a foundation_manager who agrees to the foundation’s making of an expenditure knowing that it is a taxable_expenditure unless such agreement is not willful and is due to reasonable_cause sec_4945 of the code defines the term taxable_expenditure to mean any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 sec_53_4945-6 of the regulations provides that expenditures to acquire investments and reasonable expenses thereof entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 ordinarily will not be treated as taxable_expenditures under sec_4945 of the code sec_507 of the code provides that except as provided in subsection b the status of any organization as a private_foundation shall be terminated only if- such organization notifies the secretary at such time and in such manner as the secretary may by regulations prescribe of its intent to accomplish such termination or a with respect to such organization there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter and b the secretary notifies such organization that for that reason such organization is liable for the tax imposed by subsection c and either such organization pays the tax imposed by subsection c or any portion not abated under section g or the entire amount of such tax is abated under section g sec_507 of the code provides that there is hereby imposed on each organization which is referred to in subsection a a tax equal to the lower_of - the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of the foundation sec_507 of the code provides that for purposes of subsection c the value of the net assets shall be determined at whichever time such value is higher the first day on which action is taken by the organization which culminates in its ceasing to be a private_foundation or the date on which it ceases to be a private_foundation the information submitted shows the settlement agreement is essential to furthering the exempt purposes of b under sec_501 of the code because the agreement is necessary to carry out b’s exempt purposes b has not been successful in its defense of the lawsuit brought by the plaintiffs and must consider the possibility if the matter proceeds to trial the plaintiffs might prevail in their claim against the assets of c’s estate even if b ultimately prevails the litigation costs could seriously deplete the assets available to b and it could be years before the litigation is resolved the attorney_general has assented to the settlement the e probate_court has approved the terms of the settlement as fair and reasonable the payment to be made to h is similar to the payment made in revrul_69_383 supra in that the parties reached an agreement after extensive arms-length negotiations accordingly entering into the settlement will allow b to resolve the dispute gain access to a substantial sum of cash and will allow it to carry out its exempt purposes therefore the settlement will not jeopardize the exempt status of b under sec_501 of the code sec_4941 of the code provides that a payment to a disqualified_person may be self- dealing if made either directly by a private_foundation or indirectly by a_trust or an estate in which a private_foundation has a beneficial_interest h is a disqualified_person because he is an officer and a director of b however the payment to h for reasonable_compensation for services provided is not an act of self-dealing under sec_4941 of the code further the plaintiffs are members of c’s family but are not disqualified persons because they are siblings nieces and nephews rather than ancestors or lineal_descendants of c therefore the payments to the plaintiffs is not self-dealing under section h of the regulations in order to correct the previously described administrative error the court agreed that temporarily transferring title to the real_property to the independent executor is appropriate while the executor is a disqualified_person the change in title will not affect the equitable interest of b it will simply correct an administrative error until the e probate_court resolves all claims against c’s estate sec_53_4941_d_-1 of the regulations recognizes the possibility that a private_foundation may find itself in the same situation as b a decedent leaves a will or revocable_trust directing assets to a private_foundation but family members creditors or others having an interest in the estate challenge the gift in order to reach a settlement b is obligated to agree to a payment to a disqualified_person under sec_53_4941_d_-1 an estate is permitted to make payments to a disqualified_person as long as certain conditions are satisfied this is called the estate administrative exception in this case the terms of the settlement agreement meet all of the conditions set out in the estate administration exception as follows the executor of the estate has the power of sale with respect to the property and has the power to reallocate the property of the estate to a beneficiary other than b the settlement agreement has been approved by the e probate_court which has jurisdiction over the estate the settlement will occur before the estate is considered terminated for federal_income_tax purposes the estate cannot be terminated for income or estate_tax purposes until the litigation among the parties is resolved the estate will receive an amount that equals or exceeds the fair_market_value of b’s interest or expectancy in the property at the time of the transaction because the court approved the settlement agreement the settlement agreement will result in b receiving an interest at least as liquid as the one it gave up and will result in b receiving an asset related to its exempt purposes therefore the settlement agreement satisfies all of the conditions to the estate administration exception and therefore does not constitute self-dealing under sec_4941 of the code sec_4942 of the code imposes taxes on a private_foundation that in any taxable_year fails to make qualifying distributions of the distributable_amount because the rights of b to retain any of its property is currently uncertain the distributable_amount cannot be determined and all contingent set-asides under sec_4942 could be transferred to claimants against the estate rather than paid as qualifying distributions the settlement agreement corrects the trustees’ administrative error by transferring title to the real_property together with cash and all sec_4942 of the code contingent set-asides made by b back to the independent executor so the estate can be settled until b receives the property it is entitled to it cannot make qualifying distributions or determine the distributable_amount therefore sec_4942 does not apply to b in any taxable_year prior to the taxable_year in which b receives a distribution from the estate pursuant to the settlement agreement sec_4945 of the code defines a taxable_expenditure as any expenditure paid_or_incurred by a private_foundation for any purposes other than an exempt_purpose sec_53 b of the regulations states amounts expended by a private_foundation to acquire investments entered into for the purpose of obtaining income or funds to be used for charitable purposes will not be treated as taxable_expenditures b cannot gain access to the assets of c’s estate until the litigation is resolved by entering into the settlement agreement b will obtain cash to carry out its exempt purposes will stop further attorney’s fees and litigation expenses and will eliminate the possibility of an adverse outcome in the litigation for these reasons b’s participation in the settlement agreement is treated as a cost of acquiring income and assets to be used in furtherance of b’s exempt purposes further to the extent that b is not entitled to retain assets under the settlement agreement the return of those assets to c’s estate is not a taxable_expenditure b states it has not notified the internal_revenue_service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated b states it has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter the transfer of title in the assets of b back to c’s estate is being undertaken solely for the purpose of settling litigation pursuant to the terms of the settlement agreement thus the transfer does not result in a termination of b’s private_foundation_status under sec_507 of the code accordingly based on the information furnished we rule as follows entering into the settlement agreement and carrying out its terms will not adversely affect b’s exempt status under sec_501 of the code entering into the settlement agreement and carrying out its terms will not result in direct or indirect self-dealing transactions under sec_4941 of the code entering into the settlement agreement and carrying out its term including the transfer of all contingent set-asides from b to c’s estate will not result in a failure to distribute income under sec_4942 of the code and b’s contingent set-asides will not commence until b receives a distribution from c’s estate pursuant to the settlement agreement entering into the settlement agreement and carrying out its terms will not result in taxable_expenditures under sec_4945 of the code entering into the settlement agreement and carrying out its terms will not result in a taxable_termination of b’s status as a private_foundation under sec_507 of the code a ruling on your request for a set-aside for calendar_year will be issued in separate correspondence this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lawrence m brauer acting manager exempt_organizations technical group sincerely
